                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


BAY TEK ENTERTAINMENT, INC.,

                       Plaintiff,

       v.                                                      Case No. 18-C-1892

WEDGES & LEDGES OF CALIFORNIA, INC.
and STEPHEN SHOEMAKER,

                       Defendants.


                          DECISION AND ORDER OF DISMISSAL


       Bay Tek Entertainment, Inc., a Wisconsin corporation that develops and manufactures

arcade games, filed this action for declaratory relief against Wedges & Ledges of California, Inc.,

a company that also develops and sells arcade games, along with Stephen Shoemaker, Wedges &

Ledges’ president, seeking a determination that the parties never entered into a contractual

relationship. Federal jurisdiction is predicated on 28 U.S.C. § 1332. The case is before the court

on the defendants’ motion to dismiss this action and the plaintiff’s motion to transfer the mirror

image action Shoemaker commenced against Bay Tek for breach of contract, which is currently

pending in the United States District Court for the Central District of California, to this court. For

the reasons that follow, the defendants’ motion to dismiss will be granted and the plaintiff’s motion

to transfer will be denied as moot.

       The case arises out of a series of business dealings between Bay Tek and Stephen

Shoemaker between the summer of 2017 and October 2018 concerning the development and

licensing of an arcade game that Shoemaker invented. On November 8, 2018, Shoemaker’s attorney

sent Bay Tek a detailed demand letter asserting that Bay Tek had breached the development and
licensing agreement the parties had entered into in October 2017 during an in-person meeting in

Redondo Beach, California, and demanding compensation for Bay Tek’s breach of contract. In

response, Bay Tek filed this action on December 1, 2018, seeking a declaration that no contract

existed between the parties and that Bay Tek is not liable to Shoemaker or Wedges & Ledges. On

January 11, 2019, Shoemaker sued Bay Tek in California state court for breach of contract and

related claims based on the same series of events. Bay Tek removed Shoemaker’s action to federal

court where it was stayed on stipulation of the parties to allow informal discovery and settlement

discussions.

       The defendants assert that the court should not exercise jurisdiction over Bay Tek’s

complaint seeking declaratory relief in this court under the Wilton/Brillhart abstention doctrine

because the case before the Central District of California is a parallel proceeding between the same

parties addressing the same issues that would resolve the issues on the merits. See Wilton v. Seven

Falls Co., 515 U.S. 277 (1995); Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491 (1942). Under

the Wilton/Brillhart abstention doctrine, “district courts possess significant discretion to dismiss or

stay claims seeking declaratory relief, even though they have subject matter jurisdiction over such

claims.” Envision Healthcare, Inc. v. PreferredOne Ins. Co., 604 F.3d 983, 986 (7th Cir. 2010)

(internal quotation omitted). “This discretion arises from the Declaratory Judgment Act, 28 U.S.C.

§§ 2201–2202 itself, which provides that district courts ‘may declare the rights and other legal

relations of any interested party seeking such declaration.’” Id. (quoting 28 U.S.C. § 2201(a)). “The

discretionary nature of the Act led the Supreme Court to hold in Brillhart and Wilton that district

courts have substantial discretion in deciding whether to declare the rights of litigants and may, in

the sound exercise of their discretion, stay or dismiss an action seeking a declaratory judgment in




                                                  2
favor of an ongoing state court case.” Id. (citing Brillhart, 316 U.S. at 494–95; Wilton, 515 U.S.

at 288).

        The Seventh Circuit has explained that, in deciding whether to abstain under

Wilton/Brillhart, a court should consider various factors, including:

        whether the declaratory suit presents a question distinct from the issues raised in the
        state court proceeding, whether the parties to the two actions are identical, whether
        going forward with the declaratory action will serve a useful purpose in clarifying
        the legal obligations and relationships among the parties or will merely amount to
        duplicative and piecemeal litigation, and whether comparable relief is available to
        the plaintiff seeking a declaratory judgment in another forum or at another time.

Nationwide Ins. v. Zavalis, 52 F.3d 689, 692 (7th Cir. 1995). “This is an inherently discretionary

call for the district court, ‘because facts bearing on the usefulness of the declaratory judgment

remedy, and the fitness of the case for resolution, are peculiarly within [its] grasp.’” Arnold v. KJD

Real Estate, LLC, 752 F.3d 700, 707 (7th Cir. 2014) (quoting Wilton, 515 U.S. at 289). At the same

time, the court has also made clear that, as a general rule, cases seeking only declaratory relief

should generally give way to cases seeking the coercive relief in the form of damages. See Research

Automation, Inc. v. Schrader-Bridgeport Int’l., Inc., 626 F.3d 973, 980 (7th Cir. 2010) (“Since

Graybar Electric, we have made clear that where the facts of that case are replicated—that is, where

the parallel cases involve a declaratory judgment action and a mirror-image action seeking coercive

relief—we ordinarily give priority to the coercive action, regardless of which case was filed first.”)

(citing Martin v. Graybar Elec. Co., 266 F.2d 202 (7th Cir. 1959)). This is especially true where

one party files a lawsuit in anticipation of an impending suit by the opposing party, since “[t]his type

of behavior only exacerbates the risk of wasteful litigation.” Id.

        Applying these principles to the facts before me, I am satisfied that abstention is proper in

this case. Bay Tek is essentially asking the court to decide whether the parties entered into a


                                                   3
contractual relationship that could support Shoemaker’s claim for damages. The court presiding

over Shoemaker’s California action will not only decide that issue, but will also determine if a

contractual relation is found to exist the damages, if any, to which Shoemaker is entitled. Although

Wedges & Ledges is not a party in the California case, this fact does not change the result, since it

is Shoemaker individually, and not his licensing company, that has asserted the existence of the

contractual relationship. And while it is true that Bay Tek filed its action first, this fact is also

irrelevant as the Seventh Circuit has “repeatedly taught that this circuit does not rigidly adhere to

a first-to-file rule,” Research Automation, Inc., 626 F.3d at 980, especially where the first filed

action is a mirror image action for declaratory relief.

       For all of these reasons, the defendants’ motion to dismiss (Dkt. No. 18) is GRANTED.

The plaintiff’s motion to transfer Shoemaker’s action to this court (Dkt. No. 8) is DENIED as

moot. Even if it were not moot, the motion to transfer another court’s case to this court would be

denied since this court has no authority to order such a transfer. Sundstrand Corp. v. Am. Brake

Shoe Co., 315 F.2d 273, 276 (7th Cir. 1963) (holding that an order by the Northern District of

Illinois purporting to transfer a case pending in the District of Maryland “usurped the prerogative

of that court”). The Clerk of Court is directed to enter judgment accordingly.

       SO ORDERED this 22nd day of August, 2019.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court




                                                  4
